Citation Nr: 0431229	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for plantar fasciitis 
of the right foot.

4.  Entitlement to service connection for plantar fasciitis 
of the left foot.

(The issue of entitlement to service connection for a 
psychiatric disorder is deferred at this time.)

REPRESENTATION

Appellant represented by:	Daniel Krasnegor




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from February 1985 to June 1987.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims file was subsequently transferred to 
the Winston-Salem, North Carolina, RO.  

In January 2003, the Board denied the issues on appeal.  
Pursuant to a Joint Motion for Remand (Joint Motion), the 
United States Court of Appeals for Veterans Claims (Court) 
entered an Order in February 2004, vacating the Board's 
decision, and remanding the claims for further action in 
accordance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  In accordance with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

In accordance with the requirements set forth in the Joint 
Motion, this appeal is remanded to AMC for appropriate VA 
examinations to determine the etiology of the bilateral 
plantar fasciitis and bilateral knee disorders.

In addition, the Board notes that in January 2001, the RO 
sent the veteran a letter in an attempt to comply with the 
change in the law under the Veterans Claims Assistance Act of 
2000 (VCAA).  Based on case law entered since the joint 
remand it appears that the letter may be insufficient.  The 
RO is reminded that the VCAA requires VA to notify the 
claimant he must submit all pertinent evidence in his 
possession.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2003).


Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duties to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate his 
claims on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  

2.  The RO should take the necessary 
steps to ensure that all pertinent 
treatment records not already associated 
with the claims file, both private and 
VA, are obtained and associate them with 
the claims file.  If the veteran 
identifies any outstanding pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent records 
not already associated with the claims 
file, those records are to be obtained.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA orthopedic and podiatric 
examinations.  The claims file must be 
provided to the examiners for review.  
The examiners are advised that all 
necessary special testing must be 
accomplished. 

a.	The veteran should undergo an 
orthopedic examination to 
determine the diagnosis and 
etiology of any right and left 
knee disorder.  The orthopedist 
is to conduct a thorough review 
of the evidence of record and 
specify the diagnosis of any 
bilateral knee disorder.  The 
orthopedist must then indicate 
whether it is at least as likely 
as not that any diagnosed knee 
disorder was incurred in-service.  
The orthopedist must also state 
whether it is at least as likely 
as not that arthritis of either 
knee was compensably disabling 
within one year of separation 
from service.  The orthopedist is 
advised that there are pertinent 
medical records addressing the 
etiology of the veteran's 
bilateral knee disorder, and that 
he/she must specifically consider 
and address such pertinent 
records in his/her opinion.  The 
orthopedist must provide a clear 
explanation for each finding and 
opinion.  

b.	The veteran should undergo a 
podiatric examination to 
determine the etiology of 
bilateral plantar fasciitis.  The 
podiatrist is to conduct a 
thorough review of the evidence 
of record and indicate whether it 
is at least as likely as not that 
bilateral plantar fasciitis was 
incurred in service or as a 
result of disease or injury 
incurred in service.  The 
podiatrist is advised that there 
are pertinent medical records 
addressing the etiology of the 
veteran's bilateral plantar 
fasciitis, and that the 
podiatrist must specifically 
consider and address such 
pertinent records in his/her 
opinion.  The podiatrist must 
provide a clear explanation for 
each finding and opinion.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


